Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzik et al, US 20170366618 A1 in view of Admitted Prior Art, see paragraph [0084] of corresponding US  20200329403 A1. Hereinafter referred to respectively as Vrzik and APA.
Regarding claim 12, Vrzik discloses an application server switching method, applied to a scenario in which a handover occurs between user plane network elements corresponding to a terminal device, see paragraphs [0047]-[0050], the method comprising:
receiving, by the terminal device, an Update Destination Address message, wherein the Update Destination Address message comprises an address of a local application server corresponding to a user plane network element after the handover, see paragraphs [0069] and [0078]; Figures 5A and 5B;; and
Vrzik also discloses a scheme in which to facilitate uplink/downlink (UL/DL) transmissions, a URLL (Ultra Reliable Low-Latency) session is established between the UE and 
The difference between claim 12 and Vrzik, is that the instant claim specifies that the terminal device receives an application trigger request in lieu of an Update Destination Address message. However, APA discloses an application trigger mechanism provides a method for actively pushing, by an application server by using a core network control plane, a message to a terminal device, see paragraph [0084] of the instant Application US 20200329403 A1. Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an equivalent alternative message for providing to the UE the necessary routing information in order to guarantee service continuity using the known standard feature of the prior art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzik in view of APA as applied to claim 12 above, and further in view of Elloumi et al. US 20140113609 A1.
	Regarding claim 13, Vrzik in view of APA do not explicitly disclose receiving, by the terminal device, the application trigger request from at least one of a session management network element or an application network element. However, Elloumi discloses a method for notifying a User Equipment UE (or a group of UE), over a mobile network, of an UE Application trigger request from a Network Application Server. See paragraphs [0008], and [0009]. It would .    

 Allowable Subject Matter
Claims 1-11, 14-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form pto-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /AHMED ELALLAM/ Primary Examiner, Art Unit 2471                                                                                                                                                                                                       1/28/2022